Title: From George Washington to Richard Peters, 27 October 1781
From: Washington, George
To: Peters, Richard


                  
                     Sir
                     Head Quarters near York Octr 27th 1781
                  
                  I do myself the pleasure to acknowledge your Favor of the 19th inst. pr Capt. McClain, and thank you for the intelligence you have communicated; the perticular mode you have adopted to obtain information, I think may be very usefully employed, and is a fortunate expedient, the necessity of its use to our present operations is happily at an end, if continued it may be of importance to some future designs.
                  Nothing is yet heard of Admiral Digby & his Fleet on this coast; if his intention was for the Bay of Chesapeak, I should think it was time he made his appearance, or that having heard the fate of his Lordship, his intentions are directed to some other object.
                  I have mentioned your wish respecting Capt. McClean to Colo. Armand, who says that so far as he is personally concerned, he should be happy in giving him an admission into his Legion; but that he fears it will be attended with unhappy consequences as it respects his officers, who will think themselves injured by the arrangement, and may be induced to take measures which will be very disagreeable if not injurious to the common Service; Capt. McClean being in Camp, will have an opportunity to be fully acquainted with circumstances, and will probably receive a decisive answer on the subject.  I am Sir, Your Most Obedient Humble Servant
                  
                     Go: Washington
                  
               